DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive. Applicant argues that Jog fails to disclose any marker configured to indicate a circumferential orientation of the lead, as recited by independent claim 21.  Examiner disagrees.  Jog teaches that purpose of the marker is to facilitate localization of the position of the tip relative to one or more target cells (e.g. paragraph 84).  Jog also teaches that the electrode can be “advanced and retracted and/or rotated to enhance its ability to localize a target” (e.g. paragraph 10).  Therefore, it is understood that the marker would be capable of indicating a circumferential orientation since a rotation could allow the electrode to be placed in a better position relative to the target tissue.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,279,166; 10,335,588; and 10,342,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 – 27, 32 – 37, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helland (US PGPUB 2003/0220676 – in IDS) in view of Jog et al. (US PGPUB 2003/0083724 – in IDS).
Regarding claims 21 and 33, Hellend discloses a system comprising:  a lead (e.g. 10) defining a longitudinal axis and a circumference (e.g. Fig. 1), wherein the lead comprises: a plurality of electrodes disposed at respective different positions around the circumference of the lead (e.g. Figs 6 and 7), wherein the plurality of electrodes comprises at least three electrodes (e.g. 96, 98, 100); but fails to teach a marker configured to indicate a circumferential orientation of the lead; and an implantable medical device configured to be coupled to the lead.  Jog teaches it is known to use a lead having a plurality of electrodes and a marker configured to indicate circumferential orientation of the lead (e.g. paragraphs 84 and 117).  It would have been obvious to one having ordinary skill in the art to modify the lead as taught by Helland with the marker as taught by Jog, since such a modification would provide the predictable results of aiding the physician in implanting the lead at the appropriate location.
Regarding claims 22 – 27 and 34 – 37¸ Helland discloses the lead system as previously described, but fails to teach the marker.  Jog teaches it is known to use a radiopaque marker that corresponds to a circumferential location of the lead relative to a brain of the patient (e.g. paragraphs 117 and ABSTRACT).  While Jog does not explicitly recite that the marker is a stripe, Jog describes lining up radiopaque markers while parts of the lead are rotated.  Using striped markers in this way was well known.  It would have been obvious to one having ordinary skill in the art to modify the lead as taught by Helland with the marker as taught by Jog, since such a modification would provide the predictable results of aiding the physician in implanting the lead at the appropriate location.
Regarding claims 32 and 39, Helland discloses the device is implanted in a patient and coupled to an IMD that generates electrical stimulation (e.g. Fig. 1), but fails to teach that the stimulation is for deep brain stimulation therapy.  Jog teaches it is known to use a lead and IMD for deep brain stimulation therapy (e.g. ABSTRACT).  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Helland with the device for deep brain stimulation therapy as taught by Jog, since such a modification would provide the predictable results of treating a broader range of patients for larger number of therapies.
Regarding claim 40, Helland discloses the claimed invention except for an external programmer including a display.  Jog teaches it is known to interface the system with and external controller that includes a display for displaying the device and marker (e.g. paragraphs 22 and 176).  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Helland with the external programmer and display as taught by Jog, since such a modification would provide the predictable results of allowing the physician to better implant the device to the desired location.

Claims 28 – 30, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helland et al. in view of Jog et al. as applied to claims 21 and 33 above, and further in view of Erickson et al. (US PGPUB 2004/0098074 – in IDS).
Regarding claims 28 – 30, 38, and 41, Helland discloses a ring electrode (e.g. 116) and a plurality of electrodes (e.g. 96, 98, 100) which are positioned at different angular locations.  However, the plurality of electrodes are positioned along the same axial position.  Erickson teaches stimulation lead having a plurality of electrodes located at different angular and axial positions (e.g. Fig. 4C, 4D).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lead as taught by Helland in view of Jog with the lead having the plurality of electrodes located at different axial and radial positons as taught by Erickson, since such a modification would provide the predictable results of allowing the lead to target multiple locations in the tissue, while providing a ring electrode when simplicity and less circuitry is desired and the segmented electrodes when the specificity of specific target locations are desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792